Title: To Alexander Hamilton from Cornelius Lynde, 23 February 1800
From: Lynde, Cornelius
To: Hamilton, Alexander


          
            Sir,
            Oxford Feby 23d. 1800—
          
          The circumstance of receiving my appointment at a very late period, & being unexpectedly ordered to leave Vermont, at such a distance, with only a day or two notice, renders it indispensible that I should pay immediate attention to my domestic concerns or suffer great inconvenience & loss—
          I must therefore solicit the favor of your permission, sir, that I may be absent from the Regiment four or five Weeks—
          I have consulted Colo. Graves on the subject who wishes me to be indulged—and the command of the Regiment I think will be safe with Capt. Dunham or Tillinghast who will be present—
          I have the honor to be sir, with the most respectful Consideration your Obedient Servt.
          
            Cornelius Lynde Majr.
            16th. U.S. Regt. Infany.
          
          Major Genl. A Hamilton
        